DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on September 6, 2022. 
	Claims 1-15, 23-24 and 26-32 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 11-15, 23-24 and 26-27 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant’s argument, regarding claim 1, that the cited references fail to teach or suggest at least one ultracapacitor configured to convey at least a portion of the first energy to a traction motor of the vehicle.
Jiang et al. (2012/0237799) discloses at least one ultracapacitor (24) is configured to convey a portion of a first energy stored to a traction motor of a vehicle (starter motor) (Par.37).

Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s argument that the cited references fail to teach or suggest the newly added limitation of a diode biased toward the energy retainer and the energy retainer configured to receive, via the diode, outbound energy from the at least one ultracapacitor. The newly added limitations have been rejected under newly added prior art Tsuchiya et al. (5,105,776) as seen below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Powell et al. (2014/0210398), Jiang et al. (2012/0237799) and Tsuchiya et al. (5,105,776).
Claim 11: Harrison teaches a system (18) for providing power to a vehicle (12)(Par.17)(Fig.3), the system (18) comprising: a generator (24) configured to generate an electrical output based on a mechanical input (Par.17, The electrical output being supplied to a vehicle battery (26).).
Harrison does not explicitly teach a hypercapacitor comprising: at least one ultracapacitor electrically coupled to the generator output terminal, wherein the at least one ultracapacitor is configured to: receive inbound energy from the generator; and store the inbound energy as a first energy in an electric field of the at least one ultracapacitor; and an energy retainer electrically coupled to the at least one ultracapacitor wherein the energy retainer and the at least one ultracapacitor comprise a single integrated unit and wherein the energy retainer is configured to: receive outbound energy from the at least one ultracapacitor to stabilize the voltage of the at least one ultracapacitor to prevent voltage loss of the first energy of the at least one ultracapacitor due to self- discharge; store said outbound energy as a second energy of the energy retainer; and convey the second energy to a traction motor of the vehicle.  
Powell teaches a hypercapacitor (1410) (Fig.14) comprising: at least one ultracapacitor electrically coupled to a generator (1405) output terminal (Par.95), wherein the at least one ultracapacitor (ultracapacitor from the bank of 1410) is configured to: receive inbound energy from the generator (1405) (Par.94); and store the inbound energy as a first energy in an electric field of the at least one ultracapacitor (Par.95); and an energy retainer (1420) electrically coupled to the at least one ultracapacitor (ultracapacitor from the bank of 1410) and wherein the energy retainer (1420) is configured to: receive outbound energy from the at least one ultracapacitor (ultracapacitor from the bank of 1410) (Par.96); store said outbound energy as a second energy of the energy retainer (1420) (Par.94, Charge the battery.); and convey the second energy to a traction motor of the vehicle (Par.93).  
The combination of Harrison and Powell does not explicitly teach the at least one ultracapacitor is configured to convey a portion of the first energy to a traction motor of the vehicle; and the energy retainer and the at least one ultracapacitor comprise a single integrated unit.
Jiang teaches an energy retainer (22) and at least one ultracapacitor (24) comprise a single integrated unit (12) (Par.37) (Fig.1); and the at least one ultracapacitor (24) is configured to convey a portion of a first energy stored to a traction motor of a vehicle (starter motor) (Par.37).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jiang in the combination of Harrison and Powell to have had enabled the system including the energy retainer and at least one ultracapacitor to be utilized to replace a variety of battery devices having standardized dimensions (Par.37); and have had an improved vehicle electrical power system that can quickly discharge with high power to start the vehicle engine (Par.40).
Furthermore, The combination of Harrison and Powell does not explicitly teach an energy retainer electrically coupled to the at least one ultracapacitor via a diode biased toward the energy retainer; and wherein the energy retainer is configured to receive, via the diode, outbound energy from the at least one ultracapacitor.
Tsuchiya teaches an energy retainer (6) electrically coupled to at least one capacitor (C2) via a diode (D) biased toward the energy retainer (6) (Fig.3); and wherein the energy retainer (6) is configured to receive, via the diode (D), outbound energy from the at least one capacitor (C2) (Col.3, Lines 46-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Tsuchiya in the combination of Harrison and Powell to have had prevented electric current from the battery from flowing back to the capacitor (Col.3, Lines 50-52) thereby preventing unwanted battery depletion. 
	Claim 15: Harrison, Powell, Jiang and Tsuchiya teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach wherein the energy retainer is further configured to convey all of the second energy to the traction motor of the vehicle.  
Powell teaches the energy retainer (1420) retainer is further configured to convey all of the second energy to the traction motor of a vehicle (Par.93).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had powered the motor of the vehicle (Par.93) thereby allowing operation of the vehicle.
Claims 23-24: Harrison, Powell, Jiang and Tsuchiya teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach wherein the energy retainer comprises one or more batteries; the energy retainer does not comprise lithium ion batteries.  
Powell teaches the energy retainer (1420) comprises one or more batteries (Par.93);  the energy retainer does not comprise lithium ion batteries (Par.53, The batteries include different chemistries; such as NiMH and lead-acid Par.4-5).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had an energy retainer including as many batteries, of acceptable chemistry (Par.53), as needed to power the motor of the vehicle (Par.93)
Claim 26: Harrison, Powell, Jiang and Tsuchiya teach the limitations of claim 1 as disclosed above. Harrison teaches wherein the vehicle (12) comprises a commercial vehicle (Par.5)(Fig.3).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Powell et al. (2014/0210398), Jiang et al. (2012/0237799) and Tsuchiya et al. (5,105,776) as applied to claim 1 above, and further in view of Gale et al. (2011/0163717) and Hikiri et al. (2015/0343909).
Claim 12: Harrison, Powell, Jiang and Tsuchiya teach the limitations of claim 1 as disclosed above. Powell does not explicitly teach wherein the hypercapacitor is further configured to: be electrically couplable to a utility grid via a standard 110 volt or 220 volt outlet, and receive, at the at least one ultracapacitor, inbound energy from the standard 110 volt or 220 volt outlet.
Gale teaches a capacitor (20) configured to removably couple (through converter 16) to an energy source (18), wherein the energy source (18) is a utility grid and wherein the capacitor (20) is further configured to: removably electrically couple to the utility grid (18) via a standard 110 volt or 220 volt outlet (Par.8-9), and receive, at the capacitor (20), inbound energy from the standard 110 volt or 220 volt outlet (Par.8)(Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gale in the system of Powell to have had the expected result of receiving power from an electrical grid through a standard wall outlet (Par.8) when the vehicle is stopped and does not generate kinetic energy.
Furthermore, Powell does not explicitly teach the energy retainer is further configured to: receive outbound energy from the at least one ultracapacitor in response to a voltage level of the energy retainer dropping below a low threshold value; and-4-Application No.: 17/332,824 Filing Date:May 27, 2021not receive outbound energy from the at least one ultracapacitor in response to a voltage level of the energy retainer reaching a high threshold voltage value.  
Hikiri teaches an energy retainer (40) configured to: receive, outbound energy from a capacitor (20) in response to a voltage level of the energy retainer (40) dropping below a low threshold value (Par.33 and 51); and-4-Application No.: 17/332,824 Filing Date:May 27, 2021not receive outbound energy from the capacitor (20) in response to a voltage level of the energy retainer (40) reaching a high threshold voltage value (Par.38).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hikiri the system of Powell to have had controlled the charging from the capacitor to the battery based on the state of charge of the battery (Par.33-34) thereby increasing a capacity dischargeable from the battery when necessary (Par.51) and preventing damage to the battery.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Powell et al. (2014/0210398), Jiang et al. (2012/0237799) and Tsuchiya et al. (5,105,776) as applied to claim 1 above, and further in view of Stanley, II (2019/0077254).
Claim 13: Harrison, Powell, Jiang and Tsuchiya teach the limitations of claim 1 as disclosed above. Harrison wherein the at least one ultracapacitor is further configured to increase the first energy by 400 volts in less than 15 minutes.  
Stanley discloses a system (100) for providing power to a vehicle (110) (Par.74) (Fig.1) comprising: a capacitor configured to increase in energy by 400 volts in less than 15 min (Par.78).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Stanley in the system of Harrison to have had fast charged a storage device (Par.78) with enough capacity to operate a vehicle.
Claim 14: Harrison, Powell and Jiang teach the limitations of claim 1 as disclosed above. Powell teaches the at least one ultracapacitor comprises multiple ultracapacitors (bank of capacitors) (Par.95) and wherein the energy retainer (1420) comprises one or more batteries (Par.93).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Stanley in the system of Harrison to have had prevented burst of electricity being directed to the vehicle’s battery at once for optimal efficient charging and reduce electricity waste (Par.96).
The combination of Harrison and Powell does not explicitly teach the energy retainer comprises one or more capacitors.  
Stanley teaches an energy retainer (storage device) comprises batteries or capacitors (Par.78).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the energy retainer comprise one or more capacitors in the combination of Harrison and Powell for the expected result of storing power (Par.78) to be used to operate a vehicle (Par.75) as taught in Stanley.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Powell et al. (2014/0210398), Jiang et al. (2012/0237799) and Tsuchiya et al. (5,105,776) as applied to claim 1 above, and further in view of Renfro et al. (2015/0089981).
Claim 27: Harrison, Powell, Jiang and Tsuchiya teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach wherein the vehicle comprises farm or construction equipment.
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).

Allowable Subject Matter
Claims 1-10 and 28-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
“at least one ultracapacitor electrically coupled to the generator output terminal via one or more inbound diodes, wherein the one or more inbound diodes are biased toward the at least one ultracapacitor and wherein the at least one ultracapacitor is configured to: receive, via the one or more inbound diodes, inbound energy from the generator.. and an energy retainer electrically coupled to the at least one ultracapacitor via one or more outbound diodes, wherein the one or more outbound diodes are biased toward the energy retainer and wherein the energy retainer is configured to: receive, via the one or more outbound diodes, outbound energy from the at least one ultracapacitor”, in combination with all the other elements as recited in independent claim 1. Claims 2-10 depend from claim 1 and are allowed for the same reasons as indicated above.

“conveying the electrical output from the generator to at least one ultracapacitor electrically coupled to the generator via one or more inbound diodes biased toward the at least one ultracapacitor; storing the electrical output from the generator as a first energy in an electric field of the at least one ultracapacitor; conveying at least a portion of the first energy from the at least one ultracapacitor to an energy retainer electrically coupled to the at least one ultracapacitor via one or more outbound diodes biased toward the energy retainer”, in combination with all the other elements as recited in independent claim 28. Claims 29-32 depend from claim 28 and are allowed for the same reasons as indicated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859     

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 12, 2022